Citation Nr: 9920976	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic ear 
infections (also claimed as chronic otitis media).

2.  Entitlement to an increased rating for vertigo, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1, 1973 to 
September 30, 1973, June 12, 1976 to July 10, 1976, and 
February 1, 1977 to August 21, 1992.

The Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) deferred consideration of the veteran's 
claims for service connection for chronic ear infections 
(also claimed as chronic otitis media) and vertigo in a June 
1993 rating decision.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from the November 1994 rating decision of the 
Montgomery VARO, which granted service connection and 
assigned a 10 percent disability rating for vertigo but 
denied service connection for chronic ear infections (also 
claimed as chronic otitis media).  The veteran filed a timely 
notice of disagreement (NOD), and was issued a statement of 
the case (SOC) in November 1995.  The RO received his 
substantive appeal in December 1995.

In April 1999, the Board received a fax transmittal from the 
Montgomery, VARO stating that the veteran requested that his 
claims folder be returned to the RO for issuance of a SOC in 
response to a NOD, dated January 21, 1999.  Inasmuch as the 
aforementioned NOD has not been currently associated with the 
claims folder, and remand is already necessary as to the 
issues currently on appeal, the Board refers this matter back 
to the RO for appropriate action.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (hereinafter the Court) has 
recently held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court noted that a claim for 
increased rating is a new claim, which is based upon facts 
different from those relied upon in a prior final denial of 
the veteran's claim.  Original claims are, as matter of law, 
those placed into appellate status by virtue of a NOD 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125 (citations omitted).  Thus, it will be 
incumbent upon the RO to review the entire evidentiary 
record, rather than the veteran's most recent VA examination, 
and to re-adjudicate the veteran's increased rating claim, in 
accordance with Fenderson prior to any further consideration 
of this issue by the Board.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  This will include consideration of whether 
the veteran is entitled to 'staged' ratings for separate 
periods of time based upon the facts found.  See Fenderson at 
126 (citations omitted).

In this regard, the veteran's accredited representative, The 
American Legion, notes that the June 1993 rating decision, 
which deferred consideration of the veteran's original 
service connection claims, specifically refers to a December 
11, 1992 VA examination report that has not been associated 
with the veteran's claims folder.  Although the referenced 
date appears to be a typographical error, the Board finds 
that further development as to the existence of such a report 
is absolutely necessary.

In reviewing the record, the Board notes that the requirement 
to assist the veteran in obtaining available records includes 
obtaining records relating to the Social Security 
Administration's (SSA) determination that a veteran is 
disabled.  The record in this case reveals that the veteran 
is in receipt of Social Security Disability Benefits.  
Records pertaining to the award of such benefits by the SSA 
have not been associated with the record certified for 
appellate review.  Such records may be of significant 
probative value in determining whether service connection for 
the disability at issue may be granted.  As the Court held in 
Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the VA 
should attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such records.  Thus, the RO must request complete copies of 
the SSA records utilized in awarding the veteran disability 
benefits.  

In addition, the Board also notes that there have been 
additional VA outpatient and private treatment reports 
associated with the veteran's claims folder since the 
issuance of the November 1995 SOC.  According to 38 C.F.R. § 
19.37(a) (1998), evidence received by the RO prior to 
transfer of the records to the Board after an appeal has been 
initiated will, in the absence of a waiver, be referred to 
the appropriate rating or authorization activity for review 
and disposition (emphasis added).  A SSOC will be prepared 
and furnished to the appellant, unless the additional 
evidence received duplicates evidence previously of record 
which was discussed in the SOC or a previous SSOC.  
Notwithstanding, 38 C.F.R. § 19.9 (1998) states that when, 
during the course of review, it is determined that further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the RO, 
specifying the action to be undertaken.  As a significant 
period of time has elapsed and there has been 'additional' 
evidence submitted since the November 1995 SOC, the Board 
finds that a remand is also necessary to cure this procedural 
defect.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
identify all sources of treatment 
received for chronic ear infections (also 
claimed as otitis media) and vertigo.  
The veteran should also furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
The RO should then ask the identified 
sources for complete copies of the 
veteran's medical records, including VA 
records (not already in the claims 
folder) and the December 11, 1992 VA 
examination report, if it exists.  All 
records obtained should be added to the 
claims folder.

2.  The RO should further request the SSA 
to furnish a copy of the administrative 
decision granting the veteran disability 
benefits, as well as any supporting 
documentation, to include all medical 
examination reports and treatment 
records.  All records obtained should be 
associated with the veteran's claims 
folder.

3.  The RO should then schedule the 
veteran for audio-ear examination by an 
appropriate VA specialist.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by the specialist prior to 
examination of the veteran.  X- rays, 
laboratory tests, and/or other diagnostic 
studies, to include appropriate diastolic 
and systolic readings, should be 
performed as deemed appropriate by the 
specialist.  The specialist should then 
correlate the findings and render 
opinions as to:

	a.  the current nature and extent of 
the veteran's service-connected vertigo; 

	b. whether there is any clinical 
evidence that the veteran manifests 
chronic ear infections, to include otitis 
media; AND 

c. if, so whether the veteran's 
chronic ear infections can be clearly 
associated with his periods of active 
duty service.  

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  A 
copy of this report must be associated 
with the veteran's claims folder.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims for service 
connection for chronic ear infections 
(also claimed as otitis media) and an 
increased rating for vertigo.  The RO's 
decision must discuss the additional 
evidence developed, and take into 
consideration the findings set forth in 
Fenderson, supra.  

6.  If either of these determinations 
remain unfavorable to the veteran in any 
way, he should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board reminds the veteran that he is free to submit 
additional evidence and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


